[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________
                                                           FILED
                              No. 11-12655       U.S. COURT OF APPEALS
                          Non-Argument Calendar    ELEVENTH CIRCUIT
                                                        JAN 6, 2012
                        ________________________
                                                        JOHN LEY
                                                          CLERK
                          Agency No. A077-916-849

HICHAM MITALANE,

                                                                      Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                       __________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                               (January 6, 2012)

Before DUBINA, Chief Judge, HULL and BLACK, Circuit Judges.

PER CURIAM:

     Petitioner Hicham Mitalane, a native and citizen of Morocco, appeals pro se

from the Board of Immigration Appeals’s (“BIA”) May 16, 2011, order denying
his motion to reconsider its September 24, 2010, order affirming the Immigration

Judge’s (“IJ”) denial of asylum under the Immigration and Nationality Act

(“INA”) § 208(a), 8 U.S.C. § 1158(a), withholding of removal under INA

§ 241(b)(3), 8 U.S.C. § 1231(b)(3), and withholding of removal under the United

Nations Convention Against Torture and Other Cruel, Inhuman or Degrading

Treatment or Punishment (“CAT”), 8 C.F.R. § 208.16(c). Mitalane filed the

instant petition for review on June 13, 2011.

      On appeal, Mitalane argues that the BIA abused its discretion in

determining that his appearance in anti-terrorism training videos while in the

United States did not create changed or extraordinary circumstances that excused

him from the one-year filing deadline for asylum. Mitalane argues that, in

evaluating the reasonableness of his delay in applying for asylum in February

2009, the BIA should have considered the time between that date and April 2008,

the date that his application for adjustment of status was denied and his parole was

revoked. He asserts that, in denying his motion for reconsideration, the BIA failed

to indicate whether it had considered the “change in circumstances” or

“extraordinary circumstances” exception, and why an October 2002 letter from his

former counsel to the Immigration and Naturalization Service (“INS”), that

explained that Mitalane would no longer be eligible for immigration benefits


                                         2
through his wife because Mitalane and his wife were separating, was relevant to

the timeliness question. Finally, Mitalane argues that the BIA failed to give

reasoned consideration to his arguments or make adequate findings sufficient to

aid in appellate review, as its prior conclusion that he had no objectively

reasonable fear of future persecution was speculative.

      “We review the BIA’s denial of a motion to reconsider for abuse of

discretion.” Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007)

(quoting Assa’Ad v. U.S. Att’y Gen., 332 F.3d 1321, 1341 (11th Cir. 2003)). Our

review is “limited to determining whether the BIA exercised its discretion in an

arbitrary or capricious manner.” Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319

(11th Cir. 2009) (involving the denial of a motion to reopen removal proceedings).

      An alien may file, within 30 days of the date of entry of a final order of

removal, one motion to reconsider a decision that the alien is removable from the

United States. INA § 240(c)(6)(A) & (B), 8 U.S.C. § 1229a(c)(6)(A) & (B). “The

motion shall specify the errors of law or fact in the previous order and shall be

supported by pertinent authority.” Id. § 240(c)(6)(C), 8 U.S.C. § 1229a(c)(6)(C).

“[M]erely reiterating arguments previously presented to the BIA does not

constitute specifying errors of fact or law as required for a successful motion to




                                          3
reconsider.” Calle, 504 F.3d at 1329 (internal quotation marks and ellipses

omitted).

      An alien seeking review of a final order of removal must file a petition for

review with the court of appeals within 30 days after the date of that order. INA

§ 242(b)(1)-(2), 8 U.S.C. § 1252(b)(1)-(2). This statutory time limit is “mandatory

and jurisdictional,” and is not subject to equitable tolling. Dakane v. U.S. Att’y

Gen., 399 F.3d 1269, 1272 n.3 (11th Cir. 2005). Filing a motion for

reconsideration does not toll the statutory time period for filing for review of a

final order of removal. Jaggernauth v. U.S. Att’y Gen., 432 F.3d 1346, 1350-51

(11th Cir. 2005) (citing Stone v. INS, 514 U.S. 386, 405-06, 115 S. Ct. 1537, 1549,

131 L. Ed. 2d 465 (1995)).

      As an initial matter, we conclude that we lack jurisdiction to review the

BIA’s final order of removal dated September 24, 2010, because Mitalane’s

petition for review, filed on June 13, 2011, was not filed within 30 days of the

removal order. Mitalane’s filing of the motion for reconsideration did not toll the

statutory time period for filing for review of that order. Accordingly, to the extent

that Mitalane is challenging the BIA’s September 24, 2010, order, we dismiss his

petition for review.




                                          4
      As to Mitalane’s timely appeal from the BIA’s May 16, 2011, order, we

conclude that the BIA did not abuse its discretion in denying Mitalane’s motion

for reconsideration. Because Mitalane did not identify any errors of fact or law in

the BIA’s final order of removal, we hold that the BIA properly denied his motion

for reconsideration. Accordingly, we deny Mitalane’s petition for review of the

BIA’s order denying his motion for reconsideration.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                         5